Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13, 16-17, 20-25 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 16-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wentzlaff et al., US Patent 7,882,307 (hereainfter Wentzlaff) in view .
Regarding claim 1, Wentzlaff teaches:
A data processing engine (DPE) for a DPE array in an integrated circuit (IC) (see e.g. fig. 1, 2, col. 4 lines 40-61, array of tiles/DPEs), comprising: a core including compute circuitry (see e.g. fig. 1, 2, col. 1 lines 62-65, col. 5 lines 25-44); a memory module including a data memory comprising one or more memory banks (see e.g. fig. 1, 2, col. 5 lines 25-44, col. 10 lines 15-28, data memory); hardware lock circuitry coupled to the data memory and configured to lock memory of the one or more memory banks for access by a selected circuit (see e.g. col. 14 line 36 – col. 15. line 3, col. 16 lines 38-50, col. 28-31, the circuitry that selectively couples/locks access to a tile and its memory including the protection system) and direct memory access (DMA) circuitry coupled to the data memory (see e.g. col. 15 lines 29-32); streaming interconnect coupled to the DMA circuitry and the core (see e.g. col. 15 line 60 – col. 16 line 3); and memory-mapped interconnect coupled to the core and the memory module (see e.g. fig. 1, 2, col. 17 lines 48-59, memory dynamic network including any circuitry connecting memory with other components in the system). 
Wentzlaff fails to explicitly teach the core including a program memory and the memory module including a first interface directly connected to the core and a second interface directly connected to a respective at least one additional core external to the DPE.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff and Butts to have the core including a program memory and the memory module including a first interface directly connected to the core and a second interface directly connected to a respective at least one additional core external to the DPE. This would have provided an advantage of providing faster access to instructions within a core, and would have allowed for multiple cores to access memory at the same time to improve load/store speed. 
While Wentzlaff describes using a protection system to restrict access to physical memory (see e.g. col. 29 lines 26-53), Wentzlaff in view of Butts fails to explicitly teach locking memory of the one or more memory banks so that the locked memory is accessible only to one of: the core on the DPE or the at least one additional core external to the DPE.
Ross teaches using a hardware lock to lock memory (cache) so that the locked memory is only accessible to a specific core (see e.g. para. [0016-21]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff, Butts, and Ross to include locking memory of the one or more memory banks so that the locked memory is accessible only to one of: the core on the DPE or the at least one additional core external to the DPE. This would have provided an advantage such as 

Regarding claim 2, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, further comprising debug circuitry coupled to the core and the memory module (see e.g. Wentzlaff col. 28 lines 23-31). 
Regarding claim 3, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the one or more memory banks are respective one or more random access memory (RAM) banks, the memory module further including arbitration logic configured to arbitrate access to the one or more RAM banks (see e.g. Wentzlaff col. 10 lines 15-28). 
Regarding claim 4, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 3, wherein the hardware lock circuitry is configured to lock access to the one or more RAM banks by the core, a core in another DPE in the DPE array, and the DMA circuitry (see e.g. Wentzlaff col. 22 lines 32-57). 
Regarding claim 5, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 4, wherein the hardware lock circuitry is configured to provide synchronization between the core and at least one other core in at least one other DPE in the DPE array (see e.g. Wentzlaff col. 14 line 36 – col. 15. line 3, col. 16 lines 38-50). 
Regarding claim 7, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the streaming interconnect includes a stream switch having at least one connection to at least one additional DPE in the DPE array (see e.g. Wentzlaff col. 15 line 60 – col. 16 line 3). 

The DPE of claim 7, wherein the stream switch includes a connection to the core (see e.g. Wentzlaff col. 15 line 60 – col. 16 line 3). 
Regarding claim 9, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the streaming interconnect includes a plurality of stream switches each having at least one connection to a different DPE in the DPE array in a different direction (see e.g. Wentzlaff fig. 1, col. 15 line 60 – col. 16 line 3). 
Regarding claim 10, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the memory-mapped interconnect includes a memory-mapped switch having at least one connection to at least one additional DPE in the DPE array (see e.g. Wentzlaff fig. 1, 2). 
Regarding claim 11, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the core includes a cascading interface directly connected to another core disposed in another DPE in the DPE array (see e.g. Wentzlaff fig. 1, 2). 
Regarding claim 12, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the core includes a plurality of registers coupled to the memory-mapped interconnect (see e.g. Wentzlaff col. 5 lines 33-36). 
Regarding claim 13, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, wherein the compute circuitry comprises a very long instruction word (VLIW) processor, a single instruction, multiple data (SIMD) processor, or a VLIW SIMD processor (see e.g. Wentzlaff col. 5 lines 45-58). 
Regarding claim 16, Wentzlaff in view of Butts and Ross teaches or suggests:

Claims 17, 20 are rejected for reasons corresponding to those given above for claims 1, 13.

Regarding claim 21, Wentzlaff teaches:
An integrated circuit comprising: a data processing engine (DPE) array comprising DPEs, each DPE of the DPEs comprising: a core (see e.g. fig. 1, 2, col. 1 lines 62-65, col. 5 lines 25-44); a memory module including memory (see e.g. col. 10 lines 15-28), a first memory interface (see e.g. fig. 1, 2, 8, bus/circuitry connecting to internal memory), a second memory interface (see e.g. fig. 2, 8, bus/circuitry connecting to other tiles and external memory), direct memory access (DMA) circuitry (see e.g. col. 15 lines 29-32), and hardware lock circuitry (see e.g. col. 14 line 36 – col. 15. line 3, col. 16 lines 38-50, col. 28-31, the circuitry that selectively couples/locks access to a tile and its memory including the protection system); a stream switch connected to the DMA circuitry and the core (see e.g. fig. 2, 8, col. 17 lines 18-27, dynamic switch network circuitry), the stream switch including one or more configuration registers, the one or more configuration registers being operable to store configuration data to configure the stream switch (see e.g. col. 10 lines 7-14, the registers storing configuration information such as mode indicators and other data used to reconfigure the system); and a memory-mapped switch coupled to the core (see e.g. col. 17 lines 48-59, memory 
Wentzlaff fails to explicitly teach the memory module including a first interface directly connected to the core and a second interface directly connected to a core of a neighboring DPE of the DPEs.
Butts teaches multiple memory interfaces for directly connecting memory to different cores and compute units (see e.g. fig. 4, pg. 35-37).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff and Butts to have the memory module including a first interface directly connected to the core and a second interface directly connected to a core of a neighboring DPE of the DPEs. This would have provided an advantage of providing faster access to instructions within a core, and would have allowed for multiple cores to access memory at the same time to improve load/store speed.
While Wentzlaff describes using a protection system to restrict access to physical memory (see e.g. col. 29 lines 26-53), Wentzlaff in view of Butts fails to explicitly teach 
Ross teaches using a hardware lock to lock memory (cache) so that the locked memory is only accessible to a specific core (see e.g. para. [0016-21]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff, Butts, and Ross to include locking memory so that the locked memory is accessible only to one of: the core on the DPE or the at least one additional core external to the DPE. This would have provided an advantage such as discussed by Ross to “allow a limited amount of hardware resources to be safely shared by multiple applications.” (see e.g. Ross para. [0022]).

Regarding claim 22, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1, further comprising arbitration logic for each of the one or more memory banks, each arbitration logic configured to control access to the respective memory bank by the first interface and the second interface (see e.g. Wentzlaff col. 5 lines 5-17).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wentzlaff in view of Butts and Ross, further in view of Roth et al., US Patent Application Publication 2002/0069348 (hereinafter Roth).
Regarding claim 23, Wentzlaff in view of Butts and Ross teaches or suggests:
The DPE of claim 1.

Roth teaches a stall unit within a core that is configured to provide a stall signal (see e.g. fig. 2, para. [0015]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff, Butts, Ross, and Roth such that the core further comprises a stall circuit coupled to the compute circuitry and configured to provide a stall signal to the compute circuitry. This would have provided a way of stalling the pipeline without needing to consume an extra slot in the instruction stream for a NOP such as discussed by Roth.
Regarding claim 24, Wentzlaff in view of Butts, Ross, and Roth teaches or suggests:
The DPE of claim 23, wherein the stall circuit comprises a plurality of inputs, one of the plurality of inputs coupled to arbitration logic, and the stall circuit is configured to receive a signal indicative of a memory collision from the arbitration logic (a data dependency hazard indicates a memory collision).
Regarding claim 25, Wentzlaff in view of Butts, Ross, and Roth teaches or suggests:
The DPE of claim 23, wherein the stall circuit comprises: an input to a processor subsystem; an input to a stream switch connected to the DMA circuitry and the core; an input to a register programmed through the memory-mapped interconnect; an input to 


Response to Arguments
Applicant’s arguments regarding the amended “locked memory” limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ross.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183